               Case 7:19-cr-00882-KMK Document 16 Filed 09/01/20 Page 1 of 1
               Case 7:19-cr-00882-KMK Document 18 Filed 09/02/20 Page 1 of 1
                                               U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District ofNew York
                                                      United States District Courthouse
                                                      300 Quarropas Street
                                                      White Plains, New York 10601



                                                       September 1, 2020

BYECF
The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

          Re:       United States v. Francis O'Reilly, 19 Cr. 882 (KMK)


Dear Judge Karas:

        The Government respectfully submits this letter in connection with the sentencing in the
above case, which is scheduled for September 9, 2020, at 10 a.m. The Government respectfully
requests permission to file its sentencing memorandum by Friday, September 4. This extension,
if granted, will enable the Government to consider and address any arguments raised by the
defendant in his sentencing memorandum, which the Government understands will likely be
filed today. The defendant, through counsel, consents to this request.


      Granted.                                                   Respectfully submitted,
      So Ordered.
                                                                 AUDREY STRAUSS

 'f-='A~
      9/1/20
                                                                 Acting United States Attorney


                                                            By:/s/ Olga Zverovich
                                                               Olga I. Zverovich
                                                               Assistant United States Attorney
                                                               Tel: (212) 637-2514

cc:        Jason Ser, Esq. (by ECF)
